FILED
                              STATE OF WEST VIRGINIA                                  February 19, 2021
                                                                                     EDYTHE NASH GAISER, CLERK
                                                                                     SUPREME COURT OF APPEALS

                           SUPREME COURT OF APPEALS                                      OF WEST VIRGINIA




JOSEPH ASTURI,
Claimant Below, Petitioner

vs.)   No. 19-1068 (BOR Appeal No. 2054372)
                   (Claim No. 2018027148)

MURRAY AMERICAN ENERGY, INC.,
Employer Below, Respondent


                              MEMORANDUM DECISION
       Petitioner Joseph Asturi, by Counsel J. Thomas Greene Jr., appeals the decision of the West
Virginia Workers’ Compensation Board of Review (“Board of Review”). Murray American
Energy, Inc., by Counsel Denise D. Pentino and Aimee M. Stern, filed a timely response.

       The issues on appeal are temporary total disability benefits and medical benefits. The
claims administrator denied reopening of the claim for temporary total disability benefits on
February 5, 2019. On February 6, 2019, the claims administrator denied Euflexxa injections of the
left knee. The Workers’ Compensation Office of Judges (“Office of Judges”) affirmed the
decisions in its July 1, 2019, Order. The Order was affirmed by the Board of Review on October
28, 2019.

        The Court has carefully reviewed the records, written arguments, and appendices contained
in the briefs, and the case is mature for consideration. The facts and legal arguments are adequately
presented, and the decisional process would not be significantly aided by oral argument. Upon
consideration of the standard of review, the briefs, and the record presented, the Court finds no
substantial question of law and no prejudicial error. For these reasons, a memorandum decision is
appropriate under Rule 21 of the Rules of Appellate Procedure.

        Mr. Asturi, a coal miner, injured his left knee on June 12, 2018, when he slipped and fell
at work. The Employees’ and Physicians’ Report of Injury, completed that day, indicates Mr.
Asturi sustained a left knee sprain. A left knee x-ray showed a calcification in the patella tendon,
possibly due to chronic changes. It also showed a possible fracture of the tibial tuberosity,
suprapatellar joint effusion, and no indication of dislocation.


                                                 1
        Mr. Asturi sought treatment from Ross Tennant, FNP, on June 14, 2018, for an acute left
knee sprain. Mr. Tennant recommended an MRI and opined that Mr. Asturi was unable to work
until his next appointment. A left knee MRI was performed on June 28, 2018, and showed a medial
meniscus tear, evidence of old Osgood-Schlatter’s disease with chronic patellar tendonitis,
quadriceps tendinopathy, and prepatellar bursitis. On June 29, 2018, the claim was held
compensable for left knee sprain, and temporary total disability benefits were granted from June
13, 2018, through July 6, 2018. A July 24, 2018, treatment note from Jeffrey Abbott, M.D.,
indicates Mr. Asturi reported left knee pain, swelling, popping, clicking, and weakness. Dr. Abbott
diagnosed medial meniscus tear and recommended an arthroscopy.

        In an August 12, 2018, Medical Review Report, Ronald Fadel, M.D., opined that imaging
studies indicate Mr. Asturi sustained a medial meniscus tear as a result of his work injury and that
the requested arthroscopy is medically appropriate. However, Dr. Fadel also stated that if
chondroplasty was required, it would be related to preexisting chondromalacia/early arthritic
changes and should not be covered. Lastly, Dr. Fadel opined that ongoing treatment or temporary
total disability benefits beyond those reasonably expected for post-meniscectomy should not be
covered in the claim.

        Mr. Asturi returned to Dr. Abbott on August 27, 2018. It was noted that he underwent a
left knee arthroscopy with partial medial meniscectomy, partial lateral meniscectomy, and
chondroplasty for the post-operative diagnoses of medial meniscus tear, lateral meniscus tear, and
degenerative joint disease of the medial compartment. Mr. Asturi was to undergo four weeks of
therapy for post-left-knee medial meniscectomy and chondroplasty. On October 11, 2018, Mr.
Asturi was again seen by Dr. Abbott, and Mr. Asturi continued to report pain with walking and
stairs. Mr. Asturi was to continue physical therapy and could return to full duty work on October
29, 2018.

        On October 12, 2018, Mr. Tennant noted that Mr. Asturi reported significant pain
improvement. The diagnoses were left knee sprain, medial meniscal tear, large joint effusion, old
Osgood-Schlatter disease, chronic patellar tendonitis, quadriceps tendinopathy, and prepatellar
bursitis. Mr. Tennant opined that Mr. Asturi could return to full duty work on October 28, 2018.
Mr. Asturi was discharged from Wheeling Hospital Physical Therapy on October 12, 2018. The
claims administrator closed the claim for temporary total disability benefits on October 30, 2018,
because Mr. Asturi was released to return to work.

       Joseph Grady, M.D., performed an independent medical evaluation on January 11, 2019,
in which he diagnosed status post left knee arthroscopic partial medial and lateral meniscectomies
with chondroplasty. He found that Mr. Asturi had reached maximum medical improvement. Using
the American Medical Association’s Guides to the Evaluation of Permanent Impairment (4th ed.
1993), he assessed 4% permanent partial disability.

       Mr. Asturi returned to Mr. Tennant on January 22, 2019, and reported progressive left knee
pain since returning to work in October of 2018. He reported difficulty walking over uneven
surfaces, pain while kneeling and crawling, and pain when direct pressure was applied to the left
knee. Mr. Asturi had not worked since the previous Thursday due to knee pain. Mr. Tennant
                                               2
diagnosed left knee sprain, medial meniscus tear, large joint effusion, old Osgood-Schlatter
disease, chronic patellar tendonitis, quadriceps tendinopathy, prepatellar bursitis, and exacerbation
of chronic left knee pain. Mr. Asturi was taken off of work and prescribed physical therapy.

        Mr. Tennant completed a claim reopening application on January 29, 2019, indicating Mr.
Asturi was temporarily and totally disabled from January 22, 2019, through February 22, 2019.
Mr. Tennant indicated Mr. Asturi had sustained an aggravation or progression of his compensable
injury since reaching maximum medical improvement. He stated that Mr. Asturi was tender on the
medial joint line and had complaints of instability.

        Mr. Asturi was treated by Dr. Abbott on January 31, 2019, for left knee pain, stiffness, and
instability. Physical therapy was not helpful. An x-ray showed mild degenerative joint disease and
minimal medial and minimal patellofemoral osteoarthritis. Dr. Abbott noted that arthroscopic
imaging showed grade II degenerative joint disease in the medial compartment. On February 1,
2019, Mr. Tennant noted that left knee injections were recommended and found that Mr. Asturi
was unable to return to work. On February 15, 2019, Mr. Asturi continued to have left knee pain
and instability. The diagnoses remained the same, and Mr. Asturi was unable to return to work.
The claims administrator denied reopening of the claim for temporary total disability benefits on
February 5, 2019, because it found no progression of the injury. On February 6, 2019, the claims
administrator denied Euflexxa injections of the left knee because they were requested to treat
osteoarthritis, a noncompensable condition.

       In an April 2, 2019, record review, Dr. Grady opined that there was no indication in the
record that Mr. Asturi has been diagnosed with a new work-related condition since reaching
maximum medical improvement. He found that Mr. Asturi was diagnosed with osteoarthritis by
Dr. Abbott, who requested authorization for Euflexxa injections. Dr. Grady opined that any
progression of the left knee symptoms is the result of osteoarthritis. Therefore, Euflexxa injections
should not be authorized as they are not necessary treatment for a compensable condition.

        In its July 1, 2019, Order, the Office of Judges affirmed the claims administrator’s
decisions denying a reopening of the claim for temporary total disability benefits and denying
authorization of left knee Euflexxa injections. In order to obtain a reopening of a claim for
temporary total disability benefits, a claimant must show an aggravation or progression of a
compensable condition or facts not previously considered. West Virginia Code §§ 23-5-2, 23-5-3.
The Office of Judges found that pursuant to West Virginia Code of State Rules § 85-20-43.2(a)(4),
the duration of care for a knee sprain and a medial meniscus tear is three weeks, not to exceed six
weeks. Dr. Grady determined that Mr. Asturi did not sustain an aggravation or progression of a
compensable condition and found that the current complaints are the result of preexisting
degenerative joint disease. The Office of Judges found that Dr. Abbott noted degenerative joint
disease when he performed surgery on the left knee. An x-ray performed on January 31, 2019,
showed osteoarthritis. Lastly, the Office of Judges found that Dr. Fadel opined that any arthritic
changes found in the knee would not be related to the compensable injury. The Office of Judges
therefore concluded that Mr. Asturi failed to show an aggravation or progression of a compensable
injury necessary to reopen the claim for temporary total disability benefits.

                                                 3
        The Office of Judges next addressed the request for Euflexxa injections. Pursuant to West
Virginia Code § 23-4-3, the claims administrator must provide medically related and reasonably
required treatment for all compensable conditions. The Office of Judges determined that Dr.
Abbott’s records indicate the injections were requested to treat osteoarthritis, a noncompensable
condition. Dr. Grady also found that the injections were not necessary treatment for a compensable
injury. The Office of Judges therefore affirmed the claims administrator’s denial. The Board of
Review adopted the findings of fact and conclusions of law of the Office of Judges and affirmed
its Order on October 28, 2019.

        After review, we agree with the reasoning and conclusions of the Office of Judges as
affirmed by the Board of Review. The evidence indicates Mr. Asturi requested temporary total
disability benefits and injections to treat osteoarthritis, a noncompensable condition.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.



                                                                                        Affirmed.
ISSUED: February 19, 2021


CONCURRED IN BY:
Chief Justice Evan H. Jenkins
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice John A. Hutchison
Justice William R. Wooton




                                                4